

PLACEMENT AGENT AGREEMENT
 
Dated: April 11, 2008
 
Joseph Gunnar & Co., LLC
30 Broad Street
New York, NY 10004


Gentlemen:


1. Offering.
 
A. Morlex, Inc. (the “Company”) hereby engages Joseph Gunnar & Co., LLC (the
“Placement Agent”) to act as the Company’s exclusive placement agent with
respect to the issuance and sale by the Company (the “Offering”) of shares of
the Company’s common stock (the “Common Stock”) as follows: (i) 2,700,000 shares
of its common stock, at $0.75 per share, or $2,025,000, on a “best efforts, all
or none” basis (the “Minimum Offering”), (ii) up to an additional 2,700,000
shares of its common stock, also at $0.75 per share, or $2,025,000, on a “best
efforts” basis, for a maximum offering of $4,050,000 (the “Maximum Offering”),
and (iii) up to an additional 2,700,000 shares of its common stock, at $0.75 per
share, or $2,025,000, on a “best efforts” basis, with respect to this, if and as
authorized by the Company and the Placement Agent, over-allotment amount
(collectively, the “Shares”). The Placement Agent is hereby authorized to
engage, at its option, the services of other broker-dealers (the “Designees”)
who are members of the Financial Industry Regulatory Authority (“FINRA”,
formerly, National Association of Securities Dealers, Inc.) to assist it in
soliciting subscribers and to remit to such broker-dealers the commissions
payable to the Placement Agent hereunder as it shall determine, provided that
the Company shall not be responsible for any fees or expenses of any such
Designees.
 
The Offering is subject to (i) the completion and execution by the appropriate
parties of a Securities Purchase Agreement with all exhibits thereto, an Escrow
Agreement dated as of March 25, 2008, and a Confidential Investor Questionnaire
(collectively, the “Offering Documents”) and (ii) the conditions set forth in
Section 8 hereof. The Company shall issue and sell to the Placement Agent or its
designee(s), for nominal consideration, five-year warrants to purchase the
number of shares of Common Stock equal to ten percent (10%) of the total number
of issuable shares of the Company’s common stock sold in the Offering (the
“Placement Agent Warrants”) at a purchase price equal to 100% of the price at
which shares of Common Stock are sold to purchasers in connection with the
Offering. The Placement Agent Warrants may not be exercised prior to one hundred
and twenty (120) days following each Closing of the Offering. The Shares and the
shares of Common Stock issuable upon exercise of the Placement Agent Warrants
(the “Placement Agent Shares”) are hereinafter sometimes collectively referred
to as the “Securities.”
 
The Shares will be offered without registration under the Securities Act of
1933, as amended (the “Securities Act”). Purchasers of the Shares will be
granted certain registration rights with respect to the Securities, as more
fully set forth in a certain Amended and Restated Registration Rights Agreement
dated as of April 15, 2008 (the “Registration Rights Agreement”). The Placement
Agent will be granted certain registration rights with respect to the Placement
Agent Warrants, as more fully set forth in the Registration Rights Agreement.


--------------------------------------------------------------------------------


 
B. The initial closing of the Offering (the “Closing”) shall occur on the
receipt of acceptable subscriptions equal to the Minimum Offering. The Offering
shall terminate on June 4, 2008 (the “Offering Period”); provided, however, that
the Company and the Placement Agent may extend the Offering Period without
notice to the prospective purchasers of Shares for no more than two (2) thirty
(30) day periods thereafter. The Company will issue or cause to be issued
certificates representing the Shares and the Placement Agent Warrants no later
than three (3) business days following each Closing.
 
2. Information.
 
A. Payment for the Shares shall be made by wire transfer as more fully described
in the Offering Documents. The minimum purchase by any purchaser shall be
100,000 Shares or $75,000 Dollars, unless Securities purchase for lesser amounts
are accepted at the discretion of the Company. The Placement Agent and the
Company agree that the Shares will be offered solely to “accredited investors”
within the meaning of Rule 501 of Regulation D (“Accredited Investors”)
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act and Rule 506 of Regulation D under the
Securities Act.
 
B. All funds received from subscriptions arranged will be promptly transmitted
to the escrow account maintained at U.S. Bank N.A. (the “Escrow Agent”) and
designated as “U.S. Bank/Morlex, Inc. - Escrow Account.” At each Closing, the
funds received in respect of the Shares closed on will be forwarded to the
Company, against delivery of the appropriate number of Shares and Warrants, net
of (i) a Placement Agent commission payable in cash in an amount equal to ten
percent (10%) of the gross proceeds of the Shares sold in this Offering, and
(ii) any reasonable, documented out-of-pocket costs and expenses paid by the
Placement Agent including, but not limited to, printing, filing, background
examinations of the Company’s officers, directors, controlling persons and key
employees, mailing, travel, lodging, with prior approval by the Company of any
individual item in excess of $5,000, plus legal expenses except that the Company
shall not be responsible for any fees or expenses of the Placement Agent’s legal
counsel in excess of $30,000 without the Company’s prior written approval. The
Placement Agent hereby acknowledges the receipt of $10,000 non-refundable
deposit upon signing of the Letter of Intent by and between the parties hereto.
 
C. The Company and the Placement Agent reserve the right to reject any
subscriber, in whole or in part, in either’s sole discretion. Funds received by
the Company from any subscriber whose subscription is rejected will be returned
to such subscriber, without deduction therefrom or interest thereon, but no
sooner than such funds have cleared the banking system in the normal course of
business.
 
3. Representations, Warranties and Covenants of Placement Agent.
 
The Placement Agent represents, warrants and covenants as follows:
 
(i) It has the necessary power to enter into this Placement Agent Agreement and
to consummate the transactions contemplated hereby. The Placement Agent is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.

2

--------------------------------------------------------------------------------


 
(ii) The execution and delivery by the Placement Agent of this Placement Agent
Agreement and the consummation of the transactions contemplated herein will not
result in any violation of, or be in conflict with, or constitute a default
under, the organizational documents of the Placement Agent, any agreement or
instrument to which the Placement Agent is a party or by which the Placement
Agent or its properties are bound, or any judgment, decree, order or, to the
Placement Agent’s knowledge, any statute, rule or regulation applicable to the
Placement Agent. This Placement Agent Agreement constitutes the legal, valid and
binding obligation of the Placement Agent, enforceable against the Placement
Agent in accordance with its terms, except to the extent that (a) the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect and affecting the rights
of creditors generally, (b) the enforceability hereof is subject to general
principles of equity, or (c) the indemnification provisions hereof may be held
to be violative of public policy.
 
(iii) The Placement Agent will deliver to each potential investor, prior to any
submission by such person of a written offer relating to the purchase of the
Shares, a copy of the Offering Documents (not including the Escrow Agreement) as
they may have been most recently amended or supplemented by the Company.
 
(iv) Upon receipt of executed Offering Documents from investors, the Placement
Agent will promptly forward copies of the subscription documents to the Company.
 
(v) The Placement Agent will not deliver the Offering Documents to any person
they do not reasonably believe to be an Accredited Investor or to any person in
a state where it does not reasonably believe that the Offering is exempt from
the applicable state “Blue Sky” laws.
 
(vi) The Placement Agent will not take any action which it reasonably believes
would cause the Offering to violate the provisions of the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the
respective rules and regulations promulgated thereunder (the “Rules and
Regulations”).
 
(vii) The Placement Agent shall have no obligation to insure that (a) any check,
note, draft or other means of payment for the Shares will be honored, paid or
enforceable against the subscriber in accordance with its terms; or (b) subject
to the performance of the Placement Agent’s obligations and the accuracy of its
representations and warranties hereunder, (i) the Offering is exempt from the
registration requirements of the Securities Act or any applicable state “Blue
Sky” law; or (ii) any prospective purchaser is an Accredited Investor; provided
that Placement Agent will not deliver the Offering Documents to any person they
do not reasonably believe to be an Accredited Investor.
 
(viii) There is no litigation or governmental proceeding pending or, to the best
of the Placement Agent’s knowledge, threatened against it, which might have a
material adverse effect on the Placement Agent’s business or operations.

3

--------------------------------------------------------------------------------


 
(ix) The Placement Agent is a member of the FINRA and is a broker-dealer
registered as such under the Exchange Act and under the securities laws of the
states in which the Securities will be offered or sold by the Placement Agent,
unless an exemption for such state registration is available to the Placement
Agent. The Placement Agent is in compliance with all material rules and
regulations applicable to the Placement Agent generally and to the Placement
Agent’s participation in the Offering.
 
4. Representations and Warranties of the Company.
 
The Company has filed with the Commission all forms, reports, schedules,
registration statements and preliminary or definitive proxy or information
statements required to be filed by it with the Commission prior to the date
hereof (the “Company SEC Reports”). Except as may be set forth in the Company
SEC Reports, the Company hereby represents and warrants as follows:
 
(i) The execution, delivery and performance of each of this Placement Agent
Agreement and the Offering Documents to which it is a party has been duly and
validly authorized by the Company and is, or with respect to the Offering
Agreements to which it is a party, will be, a valid and binding obligation of
the Company, enforceable in accordance with its respective terms, except to the
extent that (a) the enforceability hereof or thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect and affecting the rights of creditors generally, (b) the
enforceability hereof or thereof is subject to general principles of equity; or
(c) the indemnification provisions hereof or thereof may be held to be violative
of public policy.
 
(ii) Prior to the Closing, the issuance, sale and delivery by the Company of the
Securities will be duly authorized by all requisite corporate action of the
Company. The Shares and the Placement Agent Shares will, prior to the Closing,
be duly reserved for issuance upon the Closing of the Offering or exercise of
the Placement Agent Warrants, as applicable.
 
(iii) The authorized capital stock of the Company consists of 1,000,000,000
shares of common stock, par value $.001 per share (the “Company Common Stock”).
As of the date of this Agreement, before giving effect to the Offering, the
Company has 20,045,492 shares of Company Common Stock issued and outstanding,
all of which have been duly authorized, validly issued, fully paid and
non-assessable. The Company Common Stock is presently eligible for quotation and
trading on the Over-the-Counter Bulletin Board (the “OTCBB”) in all 50 states of
the United States and is not subject to any notice of suspension or delisting. 
The Company Common Stock is eligible for registration under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). All of the issued and
outstanding shares of Company Common Stock were issued in compliance with all
applicable laws including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”), the Exchange Act and applicable “blue sky laws”.
Except as set forth in the Registration Rights Agreement or in the Company SEC
Reports, there are no preemptive or other outstanding rights, options, warrants,
conversion rights (including pursuant to convertible securities), stock
appreciation rights, redemption rights, repurchase rights, registration rights,
agreements, arrangements, calls, commitments or rights of any kind relating to
the issued or unissued capital stock of the Company or obligating the Company to
issue or sell any shares of capital stock of, or other equity interests in, the
Company. As of the date of this Agreement, there are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
of capital stock of the Company or to provide material funds to, or make any
material investment (in the form of a loan, capital contribution or otherwise)
in, any person.

4

--------------------------------------------------------------------------------


 
(iv) The Shares and the Placement Agent Shares, when issued in accordance with
the terms of the SPA and the Placement Agent Warrants and the terms of this
Placement Agent Agreement as the case may be, will be validly issued, fully-paid
and non-assessable.
 
(v) There is no litigation or governmental proceeding pending or, to the best of
the Company’s knowledge, threatened against, or involving the Company or its
properties or business, except as set forth in the Offering Documents. The
Company is not a party to any order, writ, injunction, judgment or decree of any
court.
 
(vi) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado. The Company has the requisite
corporate power and authority to carry on its business as it is now being
conducted and is duly qualified or licensed to do business, and is in good
standing, in each jurisdiction where the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except for any failure to so license, qualify or be in such good
standing, which, when taken together with all other such failures, has not had
and does not have a material adverse effect on the Company. The execution and
delivery of this Agreement and the Offering Documents to which it is a party by
the Company does not and will not, and the performance of this Agreement and the
Offering Documents to which it is a party by the Company will not: (i) conflict
with or violate the articles of incorporation or by-laws of the Company, (ii)
conflict with or violate any laws applicable to the Company or by which any
property or asset of the Company is bound or affected, or (iii) result in any
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration, or cancellation of, or result in the
creation of a lien or other encumbrance on any property or asset of the Company
pursuant to, any contract to which the Company is a party or by which the
Company or any property or asset of the Company is bound or affected.
 
(vii) Neither the Company nor any of its officers, directors, employees or
stockholders has employed any broker or finder in connection with the
transactions contemplated by this Placement Agent Agreement other than the
Placement Agent and there are no claims for services in the nature of a finder’s
or origination fee with respect to the sale of the Securities.
 
(viii) Subject to the performance by the Placement Agent of its obligations
hereunder, and the accuracy of the representations and warranties made by the
respective investors in the Offering Documents, the Offering Documents and the
offer and sale of the Securities comply, and will continue to comply, through
the Offering Period with the requirements of Rule 506 of Regulation D
promulgated by the Commission pursuant to the Securities Act and any other
applicable federal and state laws, rules, regulations and executive orders.
Neither the Offering Documents nor any amendment or supplement thereto, nor any
other documents prepared by the Company in connection with the Offering contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. All
statements of material facts in the Offering Documents are true and correct as
of the date of the Offering Documents and will be true and correct in all
material respects on the date of the Closing. If at any time prior to the
completion of the Offering or other termination of this Placement Agent
Agreement any event shall occur as a result of which it might, in the Company’s
opinion, become necessary to amend or supplement the Offering Documents so that
they do not include any untrue statement of any material fact or omit to state
any material fact necessary in order to make the statements therein, in light of
the circumstances then existing, not misleading, the Company will promptly
notify the Placement Agent and will supply the Placement Agent with amendments
or supplements correcting such statement or omission.

5

--------------------------------------------------------------------------------


 
(ix) All taxes which are due and payable from the Company have been paid in full
or appropriate extensions of such payment have been obtained and the Company
does not have any tax deficiency or claim outstanding assessed or proposed
against it (except for such amounts set forth in the Offering Documents).
 
(x) The Company has not taken any action which would cause it to be in violation
of the Foreign Corrupt Practices Act of 1977, as amended, or any rules and
regulations thereunder. To the Company’s knowledge, there is not now any
employment by the Company of, or beneficial ownership in the Company by, any
governmental or political official.
 
(xi) The Company understands that the foregoing representations and warranties
shall be deemed material and to have been relied upon by the Placement Agent.
 
(xii) The Company will not deliver the Offering Documents to any person it does
not reasonably believe to be an Accredited Investor.
 
(xiii) The Company will not intentionally take any action which it reasonably
believes would cause the Offering to violate the provisions of the Securities
Act, Exchange Act or the Rules and Regulations.
 
(xiv) The Company understands that the foregoing representations and warranties
shall be deemed material and to have been relied upon by the Placement Agent. No
representation or warranty by the Company in this Placement Agent Agreement, and
no written statement contained in any document, certificate or other writing
delivered by the Company to the Placement Agent contains any untrue statement of
material fact or omits to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.
 
5. Certain Covenants and Agreements of the Company.
 
The Company covenants and agrees as follows:
 
A. To advise the Placement Agent of any material adverse change in the Company’s
financial condition, prospects or business or of any development materially
affecting the Company or rendering untrue or misleading any material statement
in the Offering Documents occurring at any time prior to the Closing as soon as
reasonably practicable after the Company is either informed or becomes aware
thereof.

6

--------------------------------------------------------------------------------


 
B. To use its reasonable e best efforts to cause the Securities to be qualified
or registered for sale, or to obtain exemptions from such qualification or
registration requirements, on terms consistent with those stated in the Offering
Documents, the Shares and the Placement Agent Warrants under the securities laws
of such jurisdictions as the Placement Agent shall reasonably request, provided
that such states and jurisdictions do not require the Company to qualify as a
foreign corporation. Qualification, registration and exemption charges and fees
shall be at the sole cost and expense of the Company. The Company’s counsel
shall perform the required “Blue Sky” services, and all reasonable expenses and
disbursements of Company’s counsel relating to such “Blue Sky” matters and
relating to the Offering shall be paid by the Company.
 
C. To apply the net proceeds of the Offering as described in the Offering
Documents $5,000,000 for the acquisition of Ad Authority, Inc. and the remaining
amount for general working capital purposes.
 
D. To issue to the Placement Agent or its designees, at the Closing, the
Placement Agent Warrants and provide for registration by the Company of the
Placement Agent Shares issuable upon the exercise thereof as set forth in the
Registration Rights Agreement.
 
E. To reserve out of the Company’s authorized and designated Common Stock,
solely for the purpose of issuance upon the exercise of the Placement Agent
Warrants, such number of Placement Agent Shares.
 
F. To execute and deliver employment agreements with key management in forms
reasonably acceptable to the Placement Agent and its counsel.
 
G. In the event the Company elects not to proceed with the Offering prior to
April 15, 2008 for any reason other than (i) the Placement Agent’s bad faith,
gross negligence or willful misconduct in processing the transaction or breach
of any provision of this Agreement by the Placement Agent or any of its
affiliates or Designees or inaccuracy of any representation of the Placement
Agent set forth herein, (ii) the failure to close the acquisition of Ad
Authority, Inc. for any reason or (iii) as a result of the Placement Agent’s
willful failure to meet any of the conditions to the Offering set forth herein,
or if the Placement Agent elects not to proceed due to (i) a material breach by
the Company of any representation, warranty or covenant contained in this
Placement Agent Agreement precluding the offering from proceeding on the terms
set forth herein, or (ii) as a result of the Company’s willful failure to meet
any of the conditions to the Offering previously described, to pay the Placement
Agent, exclusive of any payments otherwise made, for its time, efforts and lost
opportunities, a “break-up” fee of $150,000 plus 125,000 Placement Agent
Warrants or, if the Offering Documents have been distributed to potential
purchasers of the Shares, $250,000 plus 250,000 Placement Agent Warrants.

7

--------------------------------------------------------------------------------


 
6. Indemnification.
 
A. The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates, the directors, officers and employees of the Placement Agent and its
affiliates, and each other person or entity, if any, controlling the Placement
Agent or any of its affiliates (collectively, “Company Indemnified Persons”),
from and against, and the Company agrees that no Indemnified Person shall have
any liability to the Company or its owners, parents, affiliates, securityholders
or creditors for, any losses, claims, damages, liabilities or expenses
(including actions, claims or proceedings in respect thereof brought by or
against any person, including stockholders of the Company, and the cost of any
investigation and preparation therefore and defense thereof) (collectively,
“Placement Agent Losses”) related to or arising out of any statements or
omissions made in the Offering Documents or any exhibit thereto or the services
undertaken by the Placement Agent in this Placement Agent Agreement in
connection with the sale of the Securities in the Offering (collectively, the
“Placement Agent’s Role”), except that the indemnification shall not apply to
the Placement Agent Losses of an Indemnified Person that are determined by a
court of competent jurisdiction or by an agreement of the parties to have
resulted from (i) the bad faith, gross negligence or willful misconduct of such
Indemnified Person, or (ii) a claim as to an alleged omission from or
misstatement in, the Offering Documents or any exhibit thereto if either (x) at
or prior to the execution of a Securities Purchase Agreement the copy of the
Offering Documents and exhibits were not sent or delivered to the subscriber,
(y) the alleged untrue statement was corrected or the omission of a material
fact alleged was contained in a supplement or amendment to the Memorandum was
delivered to the subscriber prior to the written acceptance of the subscriber’s
Securities Purchase Agreement by the Company, or (z) such claim is relating to
misstatement or omission in the information supplied by the Placement Agent, or
any of its affiliates, agents or Designees.
 
B. The Placement Agent agrees to indemnify and hold harmless the Company, its
affiliates, and their respective directors, officers and employees, and each
other person or entity, if any, controlling the Company or any of its affiliates
(collectively, “Placement Agent Indemnified Persons”) from and against, and the
Placement Agent agrees that no Placement Agent Indemnified Person shall have any
liability to the Placement Agent or its owners, parents, affiliates,
securityholders or creditors for any for, any losses, claims, damages,
liabilities or expenses (including actions, claims or proceedings in respect
thereof) brought by or against any person, including stockholders or members of
the Placement Agent, and the cost of any investigation and preparation therefore
and defense thereof (collectively, “Company Losses” and, together with the
Placement Agent Losses, “Losses”) (i) related to or arising out of any acts or
failures to act undertaken or omitted to be taken by the Placement Agent, any of
its affiliates or the Designees in connection with the Offering through their
bad faith, willful misconduct or gross negligence, or (ii) in whole or in part
resulting from any (a) inaccuracy in the representations and warranties of the
Placement Agents contained herein, (b) any failure of the Placement Agent to
perform its obligations hereunder or (c) the information supplied by the
Placement Agent, or any of its affiliates, agents or Designees. The maximum
aggregate payment that the Placement Agent shall be liable to pay out hereunder
in respect of indemnification of the Company Indemnified Parties shall be
limited, in the aggregate, to the amount of consideration received by the
Placement Agent pursuant to this Placement Agent Agreement, including the value
of the Placement Agent Warrants.

8

--------------------------------------------------------------------------------


 
C. Promptly after receipt by an Indemnified Person (each an “indemnified party”)
under this Section 6 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 6, notify in writing the indemnifying
party of the commencement thereof, provided however, that no delay on the part
of the indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any obligation hereunder unless the indemnifying party
is prejudiced by such delay. In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and to
the extent that it may wish, jointly with any other indemnifying party,
similarly notified, to assume the defense thereof, with counsel who shall be to
the reasonable satisfaction of such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section 6 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that if, in the reasonable
judgment of the indemnified party, it is advisable for the indemnified party to
be represented by separate counsel, the indemnified party shall have the right
to employ a single counsel only to represent the indemnified parties who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought by the indemnified parties thereof against the indemnifying party, in
which event the fees and expenses of such separate counsel shall be borne by the
indemnifying party. Any such indemnifying party shall not be liable to any such
indemnified party on account of any settlement of any claim or action effected
without the consent of such indemnifying party.
 
If such an indemnity provided for in this Placement Agent Agreement is
unavailable or insufficient for any Indemnified Person with respect to any
Losses (other than by reason of the gross negligence, willful misconduct or bad
faith of such indemnifying party), then the indemnifying party, in lieu of
indemnifying such Indemnified Person, will contribute to the amount paid or
payable by such Indemnified Person as a result of such Losses (i) in such
proportion as it is appropriate to reflect the relative benefits received by the
Company on the one hand, and the Placement Agent, on the other hand, from the
transactions contemplated hereunder (the “Transactions”), or (ii) if the
allocation provided by (i) above is not permitted by applicable law in such
proportion as is appropriate to reflect not only the relative benefits referred
to in (i) above, but also the relative fault on the Company, on the one hand,
and of the Placement Agent on the other hand in connection with statements or
omissions that resulted in Losses as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand,
and the Placement Agent, on the other hand shall be deemed to be in the same
proportion as the total proceeds from the Transactions (net of sales
commissions, but before deducting other expenses) received by the Company bear
to the commissions received or receivable by the Placement Agent. The fault of
the Company, on the one hand, and the Placement Agent, on the other hand, will
be determined with reference to, among other things, whether the untrue or
alleged untrue statement of material fact or the omission to state a material
fact relates to the information supplied by the Company, on the one hand, and
the Placement Agent, on the other hand, and their relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.


The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.

9

--------------------------------------------------------------------------------




THE PLACEMENT AGENT HEREBY AGREES AND THE COMPANY HEREBY AGREES, ON ITS OWN
BEHALF AND ON BEHALF OF ITS SECURITYHOLDERS, TO WAIVE ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING OUT OF THE PLACEMENT
AGENT’S ROLE OR THIS PLACEMENT AGENT AGREEMENT.


7. Payment of Expenses.
 
Whether or not the Offering is successfully completed, the Company hereby agree
to bear all of the customary reasonable expenses in connection with the
Offering, including, but not limited to the following: due diligence, background
examinations of the Company’s officers, directors, controlling persons and key
employees, travel, lodging, filing fees, printing and duplicating costs, lucite
deal blocks, advertisements, postage and mailing expenses with respect to the
transmission of offering material, registrar and transfer agent fees, escrow
agent fees and expenses, fees of the Company’s counsel and accountants, issue
and transfer taxes, if any, “Blue Sky” counsel fees and expenses of Company’s
counsel and the legal fees and expenses of the Placement Agent’s counsel in an
amount not to exceed $30,000, without the Company’s approval; provided that any
expense of the Placement Agent in excess of $5,000 individually shall be subject
to prior approval by the Company. It is agreed that the Company’s counsel shall
perform the required Blue Sky legal services.
 
8. Conditions of the Closing
 
Provided the Offering shall have been subscribed for and funds representing such
amount thereof shall have cleared, the Closing shall be held at the offices of
the Placement Agent’s counsel or such other place as mutually agreed upon by the
parties hereto. The obligations of the Placement Agent hereunder shall be
subject to the continuing accuracy of the representations and warranties, in all
material respects, of the Company as of the date hereof and as of the date of
the Closing as if such representations and warranties had been made on and as of
the Closing; the accuracy on and as of the date of the Closing of the statements
of the officers of the Company made pursuant to the provisions hereof; and the
performance by the Company on and as of the Closing of its covenants and
obligations hereunder and to the following further conditions:
 
A. At each Closing, the Placement Agent shall receive the opinion of Nixon
Peabody LLP, counsel to the Company, dated as of the date of the Closing, which
opinion shall be in the form attached to the Securities Purchase Agreement.
 
B. At or prior to the Closing, counsel for the Placement Agent shall have been
furnished such documents, certificates and opinions as it may reasonably require
for the purpose of enabling it to review or pass upon the matters referred to in
this Placement Agent Agreement and the Offering Documents, or in order to
evidence the accuracy, completeness or satisfaction of any of the
representations, warranties or conditions contained herein.
 
C. Since the date of this Agreement, there has been no material adverse change
in the business, operations or financial condition of the Company, provided,
however, that none of the following, either alone or in combination, shall be
considered in determining whether a material adverse change has occurred: any
change or effect resulting from (i) any change in economic conditions generally
or in the industry in which Company operates; (ii) any change in any law
applicable to Company; (iii) changes arising from the announcement or
consummation of the transactions contemplated hereby; or (vi) any actions to be
taken pursuant to or in accordance with this Agreement .

10

--------------------------------------------------------------------------------


 
D. Subject to the filing of any necessary state “Blue Sky” filings, the Offering
will become qualified or be exempt from qualification under the securities laws
of the several states as contemplated by Section 5(B) hereof no later than the
date of the Closing and no stop order suspending the sale of the Shares shall
have been issued, and no proceedings for that purpose shall have been initiated
or threatened.
 
E. At each Closing, the Placement Agent shall have received certificates of the
Company signed by their respective chief executive officers and chief financial
officers, dated as of the date of the Closing, to the effect that the conditions
set forth in subparagraph (C) above have been satisfied and that, as of the date
of the Closing, the representations and warranties of the Company set forth
herein are true and correct in all material respects.
 
F. At final Closing, the Company shall have delivered employment agreements with
key management reasonably acceptable to the Placement Agent and its counsel.
 
G. At final Closing, the Company shall have delivered quarterly financial
projections and a budget of the Company for the two-year period following the
Offering, as approved by the Company’s Board of Directors.
 
H. There shall be reasonable satisfaction by the Placement Agent with its
ongoing due diligence of the Company, including, but not limited to, the
Company’s financial condition, business prospects, acquisition targets,
management and Board of Directors. This also includes satisfactory background
examinations of the Company’s officers, directors, controlling persons and key
employees.
 
I. Prior to the final Closing, the Company and the Placement Agent shall have
executed a non-exclusive Investment Banking Advisory Agreement (the “Advisory
Agreement”) in connection with the Company’s future financings (other than the
Offering) so that the Placement shall be entitled to co-lead or manage any such
future financing, and/or general corporate finance and corporate advisory needs.
The term of the Advisory Agreement shall be at least twelve (12) months, with
the Placement Agent’s compensation to be determined by mutual agreement.
 
J. Prior to the final Closing, the Company and the Placement Agent shall have
executed a non-exclusive Investment Banking Advisory Agreement (the “M&A
Advisory Agreement”) in connection with the Company’s business combinations,
mergers and acquisitions. The term of the M&A Advisory Agreement shall be at
least twelve (12) months, with the Placement Agent’s compensation to be
determined by mutual agreement.
 
The obligations of the Company hereunder shall be subject to the continuing
accuracy of the representations and warranties, in all material respects, of the
Placement Agent as of the date hereof and as of the date of the Closing as if
such representations and warranties had been made on and as of the Closing; the
accuracy on and as of the date of the Closing of the statements of the officers
of the Placement Agent made pursuant to the provisions hereof; and the
performance by the Placement Agent on and as of the Closing of its covenants and
obligations hereunder and to the following further conditions:

11

--------------------------------------------------------------------------------


 
K. The closing of acquisition of Ad Authority, Inc. by a subsidiary of the
Company shall be taking place simultaneously with the Closing hereunder.
 
L. Prior to the final Closing, the Company shall have engaged the public
accounting firm of Rothstein, Kass and Company, P.C. acceptable to the Placement
Agent.
 
M. Prior to the final Closing, the Placement Agent shall have received “comfort
letter” representations from the Company’s bank creditors.
 
N. Prior to the final Closing, the Company shall have appointed a non-voting
observer designated by the Placement Agent to its Board of Directors at the
final Closing of the Offering for a period of two (2) years following such final
Closing. Such observer shall be entitled to receive reimbursement for reasonably
incurred expenses and all data as and when received by voting members.
 
9. Termination.
 
This Placement Agent Agreement shall terminate if the Closing does not take
place on or before seven (7) business days following the termination of the
Offering Period. In the event that the Offering is not successfully completed,
then the Company shall immediately pay to the Placement Agent the amount of its
reasonable, documented out-of-pocket expenses incurred in connection with the
offer of the Securities in accordance with this agreement, plus the Placement
Agent’s legal expenses except that the Company shall not be responsible for any
fees or expenses of the Placement Agent’s legal counsel in excess of $30,000
without the Company’s prior written approval. Upon any termination of the
Offering, all subscription documents and payments for the Securities not
previously delivered to the purchasers thereof, shall be returned to the
respective subscribers, without interest thereon or deduction therefrom, and no
party hereto shall have any further obligation to the other, except as
specifically provided herein.
 
10. Miscellaneous.
 
A. This Placement Agent Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all which shall be deemed
to be one and the same instrument.
 
B. Any notice required or permitted to be given hereunder shall be given in
writing and shall be deemed effective when deposited in the United States mail,
postage prepaid, or when received if personally delivered, sent by overnight
courier or faxed, addressed as follows:
 
To the Placement Agent:
 
Joseph Gunnar & Co., LLC
30 Broad Street
New York, New York 10004
Fax: (212) 440-9668
Attention: Stephan A. Stein

12

--------------------------------------------------------------------------------




with a copy to:
 
Cozen O’Connor
1627 I Street, NW, Suite 1100
The Army and Navy Club Building
Washington, DC 20006
Fax (202) 912-4830
Attention: Ralph V. De Martino, Esq.


To the Company:
 
Morlex, Inc.
420 Lexington Avenue, Suite 450
New York, New York 10170
Attn: Richard Berman


with a copy to:
 
Nixon Peabody LLP
Attn: Jane Greyf, Esq.
437 Madison Avenue
New York, NY 10022
Fax: (866) 516-0358


or to such other address of which written notice is given to the others.
 
C. This Placement Agent Agreement shall be governed by and construed in all
respects under the laws of the State of New York, without reference to its
conflict of laws rules or principles. Any suit, action, proceeding or litigation
arising out of or relating to this Placement Agent Agreement shall be brought
and prosecuted only in federal and state courts in the City, County and State of
New York. The parties hereby irrevocably and unconditionally consent to the
jurisdiction of each such court or courts located within the State of New York
and to service of process by registered or certified mail, return receipt
requested, or by any other manner provided by applicable law, and hereby
irrevocably and unconditionally waive any right to claim that any suit, action,
proceeding or litigation so commenced has been commenced in an inconvenient
forum.
 
D. This Placement Agent Agreement and the other agreements referenced herein
contain the entire understanding between the parties hereto with respect to the
subject Offering and may not be modified or amended except by a writing duly
signed by the party against whom enforcement of the modification or amendment is
sought.

13

--------------------------------------------------------------------------------


 
E. If any provision of this Placement Agent Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Placement Agent Agreement.
 
[Remainder of page left intentionally blank]

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Placement Agent
Agreement as of the date first written above.




MORLEX, INC.
   
By:
/s/ Richard J. Berman
 
Name: Richard J. Berman
 
Title: Chief Executive Officer



JOSEPH GUNNAR & CO., LLC
   
By:
/s/ Stephan A. Stein
 
Name: Stephan A. Stein
 
Title: Chief Operating Officer


--------------------------------------------------------------------------------


 